Citation Nr: 1235877	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral posterior subcapsular cataracts, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to January 1948, from June 1951 to June 1954, and from September 1954 to March 1969.  He died in October 2010.  The Appellant is the Veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted the Veteran's claim for service connection for bilateral posterior subcapsular cataracts and assigned an initial 0 percent (i.e., noncompensable) rating, effective from June 15, 2004, the date of the claim for service connection.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  He died while the matter was on appeal.  

In a June 2011 administrative decision, the Appellant was determined to be the eligible claimant for substitution in the Veteran's appeal. Jurisdiction over this claim was subsequently transferred to the RO in New Orleans, Louisiana.  

In September 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  

Accordingly, in a June 2012 rating decision, on remand, the AMC increased the rating for the Veteran's bilateral posterior subcapsular cataracts from 0 to 10 percent, retroactively effective from June 15, 2004, the date service-connection was established.  The Appellant has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

The Veteran's best corrected distant visual acuity in his right eye was 20/40 and in his left eye was 20/50, and there is no impairment of the visual field.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for bilateral posterior subcapsular cataracts, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10 (2011); 38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6027, 6061 to 6079, 6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

A review of the record shows that the Veteran died in October 2010.  Prior to his death, he had a pending claim for entitlement to a compensable disability rating for bilateral posterior subcapsular cataracts.  As noted in the Introduction, in June 2011, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, 'If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.'  38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666 -8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.  

Notably, the Board primarily remanded this case in September 2011 for the AOJ to ensure proper VCAA notification of the Appellant concerning her claim for an initial compensable evaluation for bilateral posterior subcapsular cataracts, for purposes of accrued benefits, which the AOJ then issued in September 2011.  Because the AOJ sent proper notice to the Veteran, on remand, thus additional notice is not required for the Appellant.  

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the agency of original jurisdiction (AOJ) issued in September 2011 of the criteria for establishing a higher initial rating for accrued benefits purposes, the evidence required in this regard, and the Appellant's and VA's respective duties for obtaining evidence.  She also was notified in September 2011 of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  

Since providing this notice, the AOJ has readjudicated the claim in the June 2012 rating decision (which partially granted the Appellant's claim by providing a higher initial rating of 10 percent for the bilateral eye disability) - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining the evidence necessary to substantiate her claim during the course of this appeal.  The RO has obtained pertinent VA treatment records.  The Veteran, while still alive, also submitted additional records and written statements in support of his claim.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

As mentioned, the Board remanded this claim in September 2011 for the AOJ to issue an appropriate VCAA letter, which was since issued in September 2011.  That notice specifically requested the Appellant to complete and return an attached VA authorization form (VA Form 21-4142), to obtain private treatment records from Dr. J., dated from June 2004 to September 2010.  More recently, the Appellant's representative identified those same records as missing.  See September 2012 Informal Hearing Presentation.  However, the Board emphasizes that the Appellant failed to complete the requested authorization form or otherwise respond to the AOJ's September 2011 VCAA notice.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).


Also, a specific VA medical examination was obtained in August 2007 to assess the severity of the Veteran's bilateral eye disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

During his lifetime, the Veteran contended that his cataracts prevented him from driving and that this limitation had a tremendous deleterious impact on the quality of his life.  See March 2010 statement.

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

During the pendency of the appeal, the regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  The Veteran's original claim for service connection (from which, the present appeal for a higher initial rating has ensued) was filed in June 2004, before the new eye/vision regulatory criteria became effective.  

VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 19, 2003).  However, the RO applied both the former and revised/current rating criteria for eye/vision disabilities, apparently in an attempt to provide the Veteran the broadest consideration possible under the law.  The fact remains that such action was error and that only the old criteria can be considered in this case, because the Veteran's claim (June 2004) was filed well before the current regulations became effective (December 10, 2008).  Therefore, the Board applies the former rating criteria for eye/vision disabilities, as set forth under 38 C.F.R. § 4.84a (2008).

Under the rating criteria in effect prior to December 10, 2008, DC 6027 instructs to rate preoperative cataracts, traumatic, such as the Veteran's, based on impairment of vision.  Loss of visual acuity is in turn rated under DCs 6061-6079.  The best distant vision obtainable after best correction by glasses will be the basis of the rating assigned under that diagnostic code.  See 38 C.F.R. § 4.75.  

Here, the Veteran is service-connected for bilateral impairment of central visual acuity, under 38 C.F.R. § 4.84a, DC 6079 (2008).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Because the Veteran did not have surgical correction of his cataracts from the time he filed his claim until his death, the Board need not consider the rating criteria for aphakia, at 38 C.F.R. § 4.84a, DC 6029.  By way of reference, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 116 (31st Ed. 2007), defines "aphakia" as "absence of the lens of the eye; it may occur congenitally or from trauma, but is most commonly caused by extraction of the cataract."

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  
38 C.F.R. § 4.75 (2008). 

Under 38 C.F.R. § 4.83 (ratings at scheduled steps and distances), in applying the ratings for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated at reading at this latter step or distance.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under § 4.84a, DCs 6061 to 6079 (2008), impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  
(1) when vision in one eye is correctable to 20/70 or 20/100 and vision in the other eye is correctable to 20/50 (DC 6078); or (2) when vision in one eye is correctable to 15/200 or 20/200 and vision in the other eye is correctable to 20/40 (DC 6077).  
38 C.F.R. § 4.84a, DCs 6061-6079 (2008).

Impairments in the field of vision are rated under 38 C.F.R. § 4.84a, DC 6080 (2008).  The extent of contraction of visual field in each eye is determined by recording the extent the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a (2008).  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine total degrees lost.  That is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).  
A 10 percent rating is warranted where the evidence demonstrates unilateral contraction of the visual field to 60 degrees, but not to 15 degrees.  
A 20 percent rating is warranted where the evidence demonstrates unilateral contraction of the visual field to 15 degrees but not to 5 degrees.  
A note to DC 6080 instructs that a rating for impairment of field vision is not to be combined with any other rating for visual impairment.  38 C.F.R. § 4.84a, DC 6080 (2008).

At the August 2007 VA examination, the examiner commented that the Veteran was diagnosed with posterior subcapsular cataracts, bilaterally, in 2004, which is presumed to be related to exposure to ionizing radiation during service.  There was no history of lens removal and implantation due to his cataracts.  However, he reported symptoms of glare, impaired night vision, "halos" and "floaters" in his eyes.  Importantly, the August 2007 examiner testing of central visual acuity revealed the Veteran's left eye produced best corrected distant vision of 20/50 and his right eye produced best corrected distant vision of 20/30.  The examiner additionally found no visual field impairment.  

Here, applying § 4.83, the Veteran's best corrected distant vision from his VA examination results for the left eye remains 20/50, but the best corrected distant vision for the right eye is found to be 20/40.  

The Board acknowledges a July 2009 statement by Dr. N.D. and a February 2010 statement by Dr. J.J., which advise him to no longer drive at night, because his night vision has been impaired by his posterior subcapsular cataracts.  
Even noting his complaints of difficulty driving at night due to his cataracts, there are August 2008 VA ophthalmology treatment notes that show uncorrected visual acuity of 20/50 for the left eye and 20/40 for the right eye.  The Board's review of his VA and private treatment records failed to reveal any findings that would otherwise show higher levels of visual acuity beyond 20/50 in the left eye and 20/40 in the right eye, or any visual field impairment.  

Turning to the provisions of § 4.84a, the Board finds the Veteran's visual acuity impairment does not warrant the assignment of a still higher initial rating beyond 20 percent.  His level of visual acuity impairment is simply too slight to warrant a rating of 20 percent or more under § 4.84a (2008).

A higher rating is also not warranted for the Veteran's cataracts based upon the findings of his visual fields, since he had full visual fields, even acknowledging the presence of halos and floaters.  DC 6080.  None of the findings by the examiner or VA or private treatment providers shows otherwise. 

The Board has considered the Veteran's lay statements in support of his claim.  Certainly, the Veteran was competent to describe his symptoms of glare, halos and floaters in his eye, as this is capable of lay observation and experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Where, as here, there is such a marked contrast between his reported symptomatology and the objective clinical findings, the Board must determine which is more probative.  

The Veteran's allegations of floaters, halos and impaired night vision were credible.  The examiner and these private physicians confirmed their presence.  However, there is no indication from his VA examination or treatment records that the Veteran actually manifested any higher levels of visual acuity impairment or visual field impairment during nighttime, versus those levels found when tested at the August 2007 VA examination.  Moreover, there is simply no provision in the applicable rating criteria for eye/vision impairment to allow the Veteran a higher or separate rating simply for the presence of floaters or halos in his eyes.  The examiner assessed the Veteran's level of visual acuity and also found full visual fields with recognition of the presence of floaters.  Clearly, his floaters did not produce any additional impairment under the rating criteria.  In conclusion, the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.

Since the Veteran's bilateral eye disability has never been more than 10 percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 10 percent for his service-connected bilateral eye disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Veteran's bilateral cataracts disability was applied to the applicable rating criteria, which specifically contemplates loss of visual acuity, as in the current case.  The private medical evidence which shows his visual acuity was too impaired to drive at night is just the type of symptom which is already contemplated by rating criteria for visual acuity impairment, under § 4.84a (2008).

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Appellant has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence or otherwise contended unemployability by the Veteran due to the bilateral cataracts.  In fact, his disability did not preclude him from maintaining his prior employment.  Indeed, the August 2007 VA examiner found no significant occupational effects.  
Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

The claim for an initial rating higher than 10 percent for bilateral posterior subcapsular cataracts, for purposes of accrued benefits, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


